IN THE SUPREME COURT OF THE STATE OF NEVADA


                  BRIAN ANDRE NOBLE,                                    No. 69430
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,
                                                                                 FILED
                                          Respondent.                            MAR 0 4 2016
                                                                              TRACE K. LINDEMAN
                                                                            CLERKF <tREME
                                                                                   -        COURT
                                       ORDER DISMISSING APPEAL
                                                                           BY    DEPUTY
                              This is an appeal from a judgment of conviction. Eighth
                  Judicial District Court, Clark County; Stefany Miley, Judge.
                              Appellant's counsel has filed a notice of voluntary withdrawal
                  of this appeal. Counsel advises this court that he has informed appellant
                  of the legal consequences of voluntarily withdrawing this appeal, including
                  that appellant cannot hereafter seek to reinstate this appeal, and that any
                  issues that were or could have been brought in this appeal are forever
                  waived. Having been so informed, appellant consents to a voluntary
                  dismissal of this appeal. Cause appearing, we
                              ORDER this appeal DISMISSED.



                                          Douglas



                  Cherry
                           akt r" A
                                            , J.




                  cc:   Hon. Stefany Miley, District Judge
                        The Almase Law Group LLC
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA

(0) 194Th    eo
                                                                                          flo - 0 ?QS'